Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 21, 1989.
*911The Unemployment Insurance Appeal Board’s finding that the employer failed to make a timely request for a hearing has a rational basis and must be sustained. The employer’s admitted receipt of a document entitled "Notice of Determination that Claimant is Eligible” was sufficient to put her on notice that claimant had been ruled eligible for benefits. There is nothing in the body of the notice to suggest that any determination had been made other than that referred to in the title.
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.